                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                  ***
                 7    LUBA GONZALEZ,                                       Case No. 2:20-CV-2181 JCM (DJA)
                 8                                         Plaintiff(s),                  ORDER
                 9          v.
               10     TRANSUNION, LLC,
               11                                      Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Daniel J. Albregts’s report and
               14     recommendation (“R&R”) that this case be dismissed for pro se plaintiff Luba Gonzalez’s
               15     want of prosecution. (ECF No. 23).
               16            The court previously granted defendant’s motion for a more definite statement (ECF
               17     No. 19) and gave Gonzalez two chances to file a more definite statement. (ECF No. 21).
               18     Gonzalez did not comply with the court’s orders. Judge Albregts concluded that Gonzalez
               19     abandoned this case and recommended dismissal without prejudice. (ECF No. 23).
               20            No objections were filed to the R&R. Thus, the court is not obligated to conduct a de
               21     novo review of the R&R. 28 U.S.C. § 636(b)(1) (requiring courts to “make a de novo
               22     determination of those portions of the report or specified proposed findings to which
               23     objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
               24     banc) (“[T]he district judge must review the magistrate judge’s findings and
               25     recommendations de novo if objection is made, but not otherwise.” (emphasis in original)).
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Albregts’s
                3     R&R (ECF No. 23) be, and the same hereby is, ACCEPTED. This case is DISMISSED
                4     without prejudice.
                5            The clerk shall close the case.
                6            DATED May 7, 2021.
                7
                                                               __________________________________________
                8                                              UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
